Citation Nr: 1827164	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired mental disorder other than PTSD, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967. His service included a tour in the Republic of Vietnam (RVN) from January 1966 to July 1967. The Veteran died in October 2014; the appellant is his surviving spouse and has been substituted in his stead. See 38 C.F.R. § 3.1010 (2017).

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Hence, the Board has styled the issues of the case as reflected on the title page. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on a March 1984 Report of Medical History for a physical examination for the Army Reserve that he was treated for depression in 1983 at a non-VA facility in Hunt, TX. (01/16/2015 STR-Medical, p. 88). There is no indication in the file that the AOJ asked the Veteran for a release so that the AOJ could inquire if any records of that treatment were extant. Any records that exist will be highly material to the issues on appeal. 

Additionally, the appellant's representative has asserted that the examinations of record were based on incomplete information, or that not all information in the claims file was considered. The Board finds that another medical opinion to address this assertion would be useful to it in adjudicating this appeal and such is to be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the necessary releases from the appellant, inquire of the La Hacienda Treatment Center, Hunt, TX, or its successor(s), if there are any records extant related to mental health treatment provided to the Veteran in 1983. The AOJ should comply with 38 C.F.R. § 3.159(d) (2017).

2. After the above is complete, regardless of whether additional records are obtained, return the claims file to the examiner who conducted the medical nexus review of the claims file. If this clinician is not available, then forward the file to a similarly qualified clinician.

Ask the examiner to provide an addendum that includes a discussion of the medical literature on bipolar disorder provided by the appellant's representative, to include whether bipolar prodromal features had onset in active service or, if present, whether any post-service prodromal features are causally connected to any inservice events. The discussion is to also address whether bipolar disorder is caused by trauma.

The examiner must provide a comprehensive rationale for all opinions provided, to include on the issue on whether there is at least a 50-percent probability that the Veteran's diagnosed bipolar disorder had onset in active service, or was otherwise causally connected to active service?

3. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the appellant, issue her and her representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2017).


